United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NEW JERSEY HEALTH CARE SYSTEM,
Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Russell T. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1154
Issued: January 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2017 appellant, through counsel, filed a timely appeal from December 6, 2016
and March 24, 2017 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that her claim should be expanded to
include aggravation of preexisting internal derangement of her right knee and aggravation of
preexisting moderate degenerative joint disease of her right knee causally related to her
January 29, 2016 employment injury.
On appeal counsel asserts that the medical evidence submitted is sufficient to warrant
expansion of the claim to include additional right knee conditions or, in the alternative, to find a
conflict in medical evidence between Dr. Teofilo A. Dauhajre, an attending Board-certified
orthopedic surgeon, and Dr. Arnold T. Berman, an OWCP medical adviser who is also Boardcertified in orthopedic surgery.3
FACTUAL HISTORY
On January 29, 2016 appellant, then a 62-year-old secretary/office assistant, filed a
traumatic injury claim (Form CA-1) alleging that she injured her right foot and knee on that date
when she slipped on wet ground at Building 7 of the employing establishment. She stopped
work on the date of injury.
In a report dated January 29, 2016, Dr. B.W. Yang, an employing establishment
physician, noted a history that appellant slipped and fell on a wet ramp, landing on her right side
and striking her right knee, leg, and foot. Clinical findings included right lower leg and right
knee abrasions and ecchymosis with tenderness to touch and difficulty with weight-bearing.
Dr. Yang advised that appellant could not work. A right tibia and fibula x-ray performed that
day showed no acute abnormality. Right foot x-rays demonstrated fracture deformities of the
third and fourth metatarsals. A right knee x-ray demonstrated mild-to-moderate degenerative
changes in the medial tibiofemoral and patellofemoral joints.
In a February 16, 2016 report, Dr. Dauhajre noted seeing appellant the previous day. He
reported a history that appellant injured her right knee, leg, foot, and ankle while going down a
wet ramp at work on January 29, 2016. Dr. Dauhajre indicated that appellant had previously
injured her right knee when she fell on July 31, 2004.4 Appellant also had a right knee magnetic
resonance imaging (MRI) scan and a left knee arthroscopy in 2013. Dr. Dauhajre described the
x-ray findings and appellant’s complaint of right knee and right foot pain. Right knee
examination revealed full range of motion, scant effusion, stable collateral ligaments, and
negative drawer, Lachman, and pivot-shift signs with diffuse medial joint line tenderness, no
lateral joint line tenderness, good patellar tracking, no patellofemoral grind, no evidence of plica,
and a negative apprehension sign. Right leg examination demonstrated ecchymoses, and right
foot examination revealed tenderness over the third and fourth toes. Dr. Dauhajre diagnosed
contusion to the right knee and proximal right leg, ecchymoses of right leg, aggravation of
3

Counsel specifically indicated that appellant was not seeking expansion to include right foot conditions.

4

The record indicates that appellant has an accepted July 31, 2004 employment injury, adjudicated by OWCP
under File No. xxxxxx755. That claim is not presently before the Board. The instant claim was adjudicated by
OWCP under File No. xxxxxx028.

2

preexisting internal derangement of right knee, preexisting moderate degenerative joint disease
of right knee, and contusion/sprain of right distal forefoot and third and fourth toes. He found
that appellant was totally disabled from work. A February 22, 2016 right foot x-ray showed no
fracture.
In other reports dated February 26 to March 11, 2016, Dr. Dauhajre reiterated his
findings and conclusions. He additionally diagnosed healing, nondisplaced fracture of the
second, third, and fourth metatarsal necks of the right foot and advised that appellant continued
to be totally disabled from work.
By letter dated March 28, 2016, OWCP informed appellant of the type of evidence
needed to support her claim. It specifically noted that she had a separate claim for a right foot
injury that occurred on January 22, 2016, adjudicated under File No. xxxxxx226 and inquired
whether these were two separate injuries. OWCP advised appellant to submit a detailed and
well-rationalized medical report explaining how the claimed conditions resulted from the alleged
January 29, 2016 employment incident.
In an April 11, 2016 statement, appellant indicated that the January 29, 2016 injury
alleged in the present claim (File No. xxxxxx028) was a new injury when she broke three toes.
On April 11, 2016 Dr. Dauhajre noted that appellant continued to complain of residual,
intermittent medial joint line pain and stiffness of the right knee with recurrent giving out, and
resolving right foot pain. He reviewed an October 3, 2013 right knee MRI scan, indicating that it
showed degenerative changes at the medial compartment, with an occult plateau fracture of
unknown age, a medial meniscal tear, joint effusion, edema, chondromalacia patella, and an
occult hairline fracture of the proximal fibula. Physical examination of the right foot revealed
mild residual swelling of the distal forefoot and toes. Right knee examination demonstrated
similar findings to those seen on previous examinations. Dr. Dauhajre reiterated his diagnoses
and conclusion that appellant continued to be totally disabled from work.
On May 6, 2016 OWCP accepted the present claim, assigned File No. xxxxxx028, for
right knee, right lower leg, and right foot contusions, right foot sprain, and nondisplaced
fractures of the second, third, and fourth metatarsal bones of the right foot. By separate May 6,
2016 decision, it denied that the January 29, 2016 injury caused dislocation of tarsometatarsal
joints of the right and left foot or aggravation of preexisting internal derangement of right knee
and preexisting moderate degenerative joint disease of right knee.
On May 23, 2016 appellant, through counsel, requested a hearing with OWCP’s Branch
of Hearings and Review. She thereafter filed claims for compensation (CA-7 forms) for periods
of disability beginning March 15, 2016.5 OWCP paid appellant wage-loss compensation for the
claimed periods.
Appellant provided the October 3, 2013 right knee MRI scan report which noted
degenerative changes, medial meniscus tear, joint effusions, edema, chondromalacia patella, and
5
The employing establishment indicated that appellant received continuation of pay for the period January 30 to
March 14, 2016.

3

an occult hairline fracture at the proximal fibula. A June 13, 2016 right knee MRI scan showed
advanced degenerative disease in the medial femorotibial compartment with tears of the posterior
horn, essentially complete absence of the body, an inferior surface tear at the anterior horn body
junction, a lax anterior cruciate ligament, advanced degenerative disease in the patellofemoral
compartment, and edema anterior to the patella and patellar tendon.
Appellant returned to modified duty on July 18, 2016.
In reports dated through June 6, 2016, Dr. Dauhajre described appellant’s condition. On
July 5, 2016 he noted the June 13, 2016 MRI scan findings and additionally diagnosed internal
derangement of the right knee. Dr. Dauhajre advised that appellant’s clinical examination and
the MRI scan supported a probable tear of the right medial meniscus. On August 1 and
September 12, 2016 he noted appellant’s continued complaints of residual right knee pain
associated with recurrent giving out, and effusions. Examination findings remained the same.
Dr. Dauhajre reiterated his diagnoses and requested authorization for diagnostic arthroscopic
surgery.
During the hearing, held on September 27, 2016, appellant testified regarding the
circumstances of the January 22 and 29, 2016 employment injuries. She explained that, since her
fall on January 29, 2016, her right knee pain had increased with locking and that she now walked
with a cane.
In correspondence dated October 4, 2016, OWCP denied authorization for right knee
arthroscopic surgery.
Dr. Dauhajre submitted an October 15, 2016 report in which he described appellant’s
care from her first visit on February 15, 2016 to September 12, 2016.6 He opined, with a
reasonable degree of medical certainty, that appellant sustained residual permanency to the right
foot and additional permanency to the right knee that was causally related to the January 29,
2016 work injury. Dr. Dauhajre noted continued complaints of residual intermittent right distal
forefoot pain with residual mild swelling and slight tenderness of the fourth metatarsal shaft.
Regarding the right knee, he advised that the contusion appellant sustained on January 29, 2016
resulted in aggravation of her preexistent internal derangement and aggravation of her
preexistent moderate degenerative joint disease. Dr. Dauhajre described residual subjective
complaints of frequent deep-seated right knee pain, associated with recurrent giving out and
recurrent right knee effusions. He described right knee findings of residual moderate medial
joint line tenderness midbody and posteriorly, which supported a clinical diagnosis of a probable
tear of the medial menisci, noting that the June 13, 2016 MRI scan showed a complex tear of the
posterior mid horn of the medial meniscus, with dislocation into the joint and slight laxity of the
anterior cruciate ligament, residual medial marginal osteophytes, and moderate-to-advanced
degenerative changes of the patellofemoral joint. Dr. Dauhajre opined that appellant’s current
right knee condition was 30 percent causally related to the January 29, 2016 employment injury
and 70 percent causally related to her preexistent right knee condition, and this made her more
susceptible to experience her current symptoms. He advised that appellant’s prognosis for the
January 29, 2016 right foot and right knee injuries were guarded. Dr. Dauhajre recommended a
6

Dr. Dauhajre incorporated his treatment notes into the October 15, 2016 report.

4

diagnostic operative arthroscopy of the right knee to trim away the complex tear of the posterior
horn of the medial meniscus, and concluded that appellant would require total joint arthroplasty
of the right knee in the future. In a treatment note dated October 24, 2016, he reiterated his
findings and conclusions.
By decision dated December 6, 2016, an OWCP hearing representative affirmed the
May 6, 2016 decision, finding that the medical evidence of record did not contain a sufficient
explanation to establish that the claim should be expanded.
On December 29, 2016 appellant, through counsel, requested reconsideration and
provided a December 19, 2016 report from Dr. Dauhajre. Dr. Dauhajre advised that, as an
addendum to his October 15, 2016 report, he had telephoned appellant to discuss the exact
mechanism of injury. Appellant related that the January 29, 2016 employment injury occurred
when she slipped and fell, landing her right knee directly onto the concrete pavement.
Dr. Dauhajre opined that a direct contusion to the right knee could result in a direct impact to the
right knee in a flexed position and subsequent twisting motion at the time of injury could result
in a tear of the menisci of the knee. He concluded that, with a reasonable degree of medical
probability, the complex tear of the posterior mid horn of the medial meniscus, noted by the
June 13, 2016 right knee MRI scan, was a result of the direct impact to the right knee when
appellant fell on concrete pavement on January 29, 2016, causing a twisting motion of the right
knee in a flexed position.
Dr. Dauhajre also submitted treatment notes dated December 12, 2016 and January 20,
2017 in which he noted knee examination findings of mild effusion and joint line tenderness. He
reiterated his diagnoses and indicated that he was awaiting approval for arthroscopic surgery.
On February 1, 2017 OWCP referred the medical record and statement of accepted facts
(SOAF) to Dr. Berman, its medical adviser, for review. Dr. Berman was specifically asked to
comment on whether the complex tear of the posterior mid horn of the medial meniscus was a
consequence of the January 29, 2016 employment injury and whether the requested surgery was
medically necessary for and causally related to the complex tear. He was also asked to discuss
any disagreement with Dr. Dauhajre’s opinion.
In a February 14, 2017 report, Dr. Berman noted his review of the SOAF and medical
record, including the October 3, 2013 and June 13, 2016 MRI scans. He opined that the
January 29, 2016 employment injury was not competent to produce a medial meniscus tear or
degenerative arthritis. Dr. Berman explained that a “complex tear” meant that it was
degenerative in nature and, in this instance, there was irrefutable evidence of it being
degenerative because the nature of appellant’s right knee arthritic disease as found in the medial
and lateral compartments and patellofemoral articulation. He referenced the October 3, 2013
MRI scan, noting that it showed degenerative medial compartment changes. The MRI indicated
that the meniscus tear was preexisting and degenerative in nature as it was performed almost
three years before the January 29, 2016 work injury. Dr. Berman commented that, while
appellant fell directly on her right knee and had a contusion, a direct impact was not a
mechanism of injury to cause a meniscal tear, but was the mechanism to cause a contusion
superimposed on degenerative changes, adding that her direct fall impact was contrary to having
a torsional injury.

5

Dr. Berman noted that the June 13, 2016 MRI scan, five months after the work injury,
showed continued degeneration that would be expected from the natural progression of the
advanced degenerative changes seen three years previously, and that the marked abnormalities of
the medial meniscus were all of a degenerative nature. He opined that appellant would not
benefit from an arthroscopic medial meniscectomy as the meniscal changes were severely
degenerative and, clinically, her condition would not be improved by arthroscopy. Dr. Berman
indicated that, while appellant would ultimately need total knee replacement, this was not work
related and was rather due to her degenerative disease, which was very well documented three
years before the January 29, 2016 work injury. He commented that natural progression over the
three years was expected with the normal natural history of degenerative changes.
Dr. Berman advised that, for these reasons, diagnostic and operative arthroscopy should
not be approved because it would not represent a therapeutic measure for appellant who would
not benefit from the procedure, because even if the procedure was done, her pain would persist,
and there would be no improvement as a result of the procedure. He concluded that, based upon
current orthopedic knowledge and within a reasonable degree of medical certainty, appellant did
not develop a complex tear of the posterior and midportion of the medial meniscus as a result of
the January 29, 2016 work injury and that the requested surgery should not be approved.
In a March 24, 2017 decision, OWCP denied modification of its prior decisions. It found
Dr. Dauhajre’s opinion insufficient to establish that appellant’s knee conditions were caused by
the January 29, 2016 employment injury, noting that Dr. Dauhajre did not reference a twisting
motion until his December 19, 2016 report when he advised that this could result in a tear.
LEGAL PRECEDENT
An employee has the burden of proof to establish that any specific condition for which
compensation is claimed is causally related to the employment injury.7 Causal relationship is a
medical issue, and the medical evidence required to establish causal relationship is rationalized
medical evidence.8 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.9 Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.10

7

Kenneth R. Love, 50 ECAB 276 (1999).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that additional
right knee conditions were caused or aggravated by the accepted January 29, 2016 employment
injury. OWCP accepted right knee, right lower leg, and right foot contusions, right foot sprain,
and nondisplaced fractures of the second, third, and fourth metatarsal bones of the right foot. It
did not accept aggravation of preexisting internal derangement of right knee and preexisting
moderate degenerative joint disease of right knee.
The opinion of a physician supporting causal relationship must be based on a complete
factual and medical background, supported by affirmative evidence, must address the specific
factual and medical evidence of record, and must provide medical rationale explaining the nature
of the relationship between the diagnosed condition and the established incident or factor of
employment.11 No physician did so in this case.
The relevant medical record includes numerous reports from Dr. Dauhajre, an attending
orthopedic surgeon, who began treating appellant on February 15, 2016. In a February 16, 2016
report, Dr. Dauhajre noted that appellant injured her right knee, leg, foot, and ankle while going
down a wet ramp at work on January 29, 2016. He also reported that she had previously injured
her right knee when she fell on July 31, 2004. Dr. Dauhajre noted findings and diagnosed
contusion to the right knee and proximal right leg, ecchymoses of right leg, aggravation of
preexisting internal derangement of right knee and preexisting moderate degenerative joint
disease of right knee, and contusion/sprain of right distal forefoot and third and fourth toes. In
subsequent treatment notes through June 6, 2016, he reported similar complaints and described
similar examination findings. On July 5, 2016 Dr. Dauhajre noted the June 13, 2016 MRI scan
findings and additionally diagnosed internal derangement of the right knee, advising that
appellant’s clinical examination and the MRI scan supported a probable tear of the right medial
meniscus. In subsequent reports, he noted appellant’s complaints of right knee pain with locking
and give-way and provided similar examination findings. Dr. Dauhajre, however, did not
explain how the January 29, 2016 fall caused an aggravation of appellant’s previous degenerative
right knee condition or a newly diagnosed internal derangement in any of the preceding reports.
In his October 15, 2016 report, after noting the June 13, 2016 MRI scan results and
describing appellant’s complaints and findings, Dr. Dauhajre merely concluded that appellant’s
right knee condition was partially caused by the January 29, 2016 employment injury with a
specific explanation of the mechanics of the injury. It was not until December 19, 2016, almost
11 months after the employment injury, that he provided a mechanism of injury by explaining
that a direct contusion to the right knee could result in a direct impact to the right knee in a
flexed position and subsequent twisting motion at the time of injury and could result in a tear of
the menisci of the knee. Dr. Dauhajre concluded that, with a reasonable degree of medical
probability, the complex tear of the posterior mid horn of the medial meniscus, noted by the
June 13, 2016 right knee MRI scan, was a result of the direct impact to the right knee when
appellant fell on concrete pavement on January 29, 2016, causing a twisting motion of the right
knee in a flexed position.
11

Robert Broome, 55 ECAB 339 (2004).

7

The Board finds Dr. Dauhajre’s opinion contains insufficient rationale to meet appellant’s
burden of proof. The December 19, 2016 report was couched in equivocal terms. Moreover,
Dr. Dauhajre did not previously mention a twisting injury in any of his reports that began in
February 2016 and did not discuss how appellant’s preexisting right knee degenerative
conditions had progressed beyond what might be expected from the natural progression of
degeneration.12
While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and such relationship must be supported with
affirmative evidence, explained by medical rationale and be based upon a complete and accurate
medical and factual background of the claimant.13 A well-rationalized opinion is particularly
warranted in this case due to appellant’s history of preexisting conditions.14
Other medical evidence provided by appellant, including x-rays and MRI scans, did not
address whether the January 29, 2016 work injury caused or aggravated the claimed conditions.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.15 Thus,
this evidence is of limited probative value and insufficient to establish that additional conditions
are causally related to the January 29, 2016 employment injury.
The medical record was also reviewed by Dr. Berman, an OWCP medical adviser. In his
February 14, 2017 report, Dr. Berman discussed the medical evidence of record, including the
MRI scan findings, noting that appellant exhibited degenerative right knee changes in
October 2013, almost three years prior to the January 29, 2016 employment injury. He opined
that the changes seen on the June 13, 2016 MRI scan were also degenerative in nature, showing a
natural progression of appellant’s right knee degenerative joint disease. Dr. Berman further
noted that the contemporaneous medical evidence did not indicate that appellant sustained a
torsional injury, and advised that arthroscopic surgery would not benefit appellant, indicating
that at some point she would need knee replacement surgery but that this was due to degenerative
pathology and was not employment related.
To establish causal relationship, a claimant must submit a physician’s report in which the
physician reviews the employment factors identified as causing the claimed condition and, taking
these factors into consideration as well as findings upon examination, states whether the
employment injury caused or aggravated the diagnosed conditions and presents medical rationale
in support of his or her opinion.16 Rationalized medical evidence is evidence which relates a
12

R.E., Docket No. 14-868 (issued September 24, 2014).

13

Patricia J. Glenn, 58 ECAB 159 (2001).

14

K.P., Docket No. 14-1330 (issued October 17, 2014).

15

Willie M. Miller, 53 ECAB 697 (2002).

16

D.E., 58 ECAB 448 (2007).

8

work incident or factors of employment to a claimant’s condition, with stated reasons of a
physician. The opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship of the diagnosed condition and the
specific employment factors or employment injury.17 The Board finds that appellant has not
submitted sufficient rationalized medical evidence supporting causal relationship between the
January 29, 2016 employment injury and any of the claimed additional right knee conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish additional
right knee conditions causally related to the January 29, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 24, 2017 and December 6, 2016 are affirmed.
Issued: January 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

C.O., Docket No. 10-189 (issued July 15, 2010).

9

